Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant amended the specification to correct the identified typos, and thus the objections are withdrawn.

Claim Interpretation
Applicant amended the claim language to no longer invoke 112f. Thus, the invocation is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-2, 5-10 and 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea accomplishable by mental processes without significantly more. The claims recite the abstract idea of collecting and analyzing information, which is analogous to mental work. This judicial exception is not integrated into a practical application and the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claims are directed to a method (claims 1-2 and 5-9) and an apparatus (claims 10, and 12-13). Claims 1-2 and 5-9 recite an abstract idea of collecting CAN data stream and organizing it, without reciting any additional limitations to develop or advance the abstract idea further. Claims 10 and 12-13 
Claims 1-2, 5-10 and 12-13 do not include additional elements that amount to significantly more than the judicial exception. For the same reasons as described above, with respect to integration of the abstract idea into a practical application, Claims 1-2, 5-10 and 12-13 do not amount to significantly more than the judicial exception.
Using similar reasoning to above, Claims 1-2, 5-10 and 12-13 do not add any significant structure or elements that qualify as significantly more, and instead merely further detail/define aspects of the abstract idea, and thus do not further integrate the abstract idea into a practical application.
Therefore, Claims 1-2, 5-10 and 12-13 are not patent eligible under 35 U.S.C 101.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 5-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Markovitz (Field Classification, modeling and anomaly detection in unknown CAN bus networks, from the IDS) and further in view of Bridges (US20200228322A1).
Regarding claim 1, Markovitz teaches;
A method for determining a field boundary of a Controller Area Network (CAN) trace of electronic control units (ECUs) in a vehicle (taught as an anomaly detection system for in-car CAN bus traffic, abstract), comprising: 
collecting a CAN trace of a CAN bus (taught as receiving a trace of 64 bit messages, section 3.3) through a port of the vehicle (taught as connecting to a car via a cable, Section 3.1); 
dividing the CAN trace into multiple blocks including multiple frames of the CAN trace (taught as splitting into fields, section 3.3, phase 1 Split into Fields); 
performing first static field division to each of the multiple blocks (taught as determining the field type such as between constant, multi-value [variable], and sensor/counter data, section 3.3, phase 3 type and score); and 
determining a final field boundary of the CAN trace by performing second static field division based on the result of the first static field division (taught as choosing the fields with the best fit, section 3.3, phase 4 choose fields), wherein the determining of the final field boundary of the CAN trace includes: 
performing the second static field division to the first field division frame for the same ID value (taught as choosing the best fit fields, section 3.3 phase 4 choose fields); and 
wherein the determining of the final field boundary of the CAN trace includes: 
sequentially determining presence or absence of a field boundary of the second field division frame from the lowest bit stream of the second field division frame (taught as using a best fit based on a score to determine the field boundaries, section 3.3 phase 3), and 
determining the final field boundary based on the sequential determination of the presence or absence of the field boundary of the second field division frame (taught as iterating the choose fields step until no further candidates remain, Section 3.3, procedure Choose_Fields; implicitly indicating that no further boundaries are present).
While dividing the field boundary is not explicitly taught, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that sorting and segmenting a field as taught by Markovitz naturally extends into division. The act of finding the field with the best fit iteratively until no candidates remain is effectively splitting up/dividing the fields multiple times as a way to organize and analyze the trace.
However, Markovitz does not explicitly teach; wherein the determining of the final field boundary of the CAN trace includes: generating a second field division frame for a predetermined sensitivity based on the result of the second static field division.
Bridges teaches; wherein the determining of the final field boundary of the CAN trace includes: 
generating a second field division frame for a predetermined sensitivity based on the result of the second static field division (taught as the predetermined field can be divided into a greater or lesser number of Snip-Its depending on the sensitivity of the information, paragraph 0054).


Regarding claim 2, Markovitz teaches;
The method for determining a field boundary of a CAN trace of Claim 1 (see claim 1 rejection), wherein the performing of the first static field division includes generating a first field division frames by performing the first static field division to each of frames having the same ID value [interpreted to be a priority, as defined in the specification paragraph 0037] among frames included in each of the multiple blocks (taught as splitting and classifying the 64 bit messages with the same message ID, section 3.3).  

Regarding claim 5, Markovitz teaches;
The method for determining a field boundary of a CAN trace of Claim 1 (see claim 1 rejection), wherein each of the multiple blocks includes a predetermined number of multiple consecutive frames in the CAN trace (taught as inspecting blocks in groups of 8 bits, section 3.2).  

Regarding claim 6, Markovitz teaches;
The method for determining a field boundary of a CAN trace of Claim 1 (see claim 1 rejection), wherein the first static field division is performed to divide each of the multiple blocks into a constant field having the same fixed value with respect to the same bit streams of each frame included in the block and a variable field having at least one different value between the same bit streams of each taught as splitting the block into fields, where fields are split into constant, variable, and sensor/counter groups, section 3.3).  

Regarding claim 7, Markovitz as modified by Bridges teaches;
The method for determining a field boundary of a CAN trace of Claim 2 (see claim 2 rejection). Markovitz further teaches; wherein the second static field division is performed to divide each of the first field division frames into a constant field having the same fixed value with respect to the same bit streams of each first field division frame and a variable field having at least one different value between the same bit streams of each first field division frame (taught as further choosing candidates with the highest priority, where constants have the highest priority, section 3.3 phase 4 choose fields).    

Regarding claim 8, Markovitz teaches;
The method for determining a field boundary of a CAN trace of Claim 7 (see claim 7 rejection), wherein if a ratio of the number (u) of blocks including a variable field and the total number (k) of blocks in a bit stream of the first field division frame for the same ID value exceeds a predetermined threshold value, the bit stream including the variable field is determined as the field boundary (taught as using a best fit based on a score to determine the field boundaries; while not explicitly defined as a ratio, the score is defined as a function of field length and containing multi-values, section 3.3 phase 3).  

Regarding claim 9, Markovitz teaches;
The method for determining a field boundary of a CAN trace of Claim 8 (see claim 8 rejection), wherein if a length of a constant field prior to the bit stream determined as the field boundary is equal to or smaller than a predetermined length (Tm), the bit stream determined as the field boundary and a bit stream of the constant field are merged in the generating of the second field division frame (taught as eliminating candidates with less than a minimum length for the multi value blocks, section 3.3 phase 3 procedure type and score; while not defining one explicitly for the constant values, one of ordinary skill in the art would think to implement a length minimum in choosing fields to help segment the data. For example, it would not make much sense to have a field length of 1 bit, as that would not improve the processing of the data).  

Regarding claim 10, Markovitz teaches;
A device for dividing a field boundary of a Controller Area Network (CAN) trace of electronic control units (ECUs) in a vehicle (taught as an anomaly detection device, abstract), comprising: 
a processor (taught as using a laptop for evaluation, section 3.1 which implicitly contains a processor); and 
a memory storing instructions executable by the processor (taught as using a laptop for evaluation, section 3.1 which implicitly contains a processor), wherein the processor is configured to:
collect a CAN trace of a CAN bus through a port of the vehicle (taught as connecting to a car via a cable, Section 3.1) and divide the CAN trace into multiple blocks including multiple frames of the CAN trace (taught as the program to split the trace into fields, section 3.3 phase 1); 
perform first static field division to each of frames having the same ID value among frames included in each of the multiple blocks (taught as the program to determine the field type such as between constant, multi-value [variable], and sensor/counter data, section 3.3, phase 3 type and score) ; and 
determine a final field boundary of the CAN trace by performing second static field division based on the result of the first static field division (taught as the program for choosing the fields with the best fit, section 3.3, phase 4 choose fields),
wherein the processor is further configured to: 
perform the second static field division to the first field division frame for the same ID value (taught as choosing the best fit fields, section 3.3 phase 4 choose fields); and 
sequentially determine presence or absence of a field boundary of the second field division frame from the lowest bit stream of the second field division frame (taught as using a best fit based on a score to determine the field boundaries, section 3.3 phase 3), and 
determine the final field boundary based on the sequential determination of the presence or absence of the field boundary of the second field division frame (taught as iterating the choose fields step until no further candidates remain, Section 3.3, procedure Choose_Fields; implicitly indicating that no further boundaries are present).
While dividing the field boundary is not explicitly taught, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that sorting and segmenting a field as taught by Markovitz naturally extends into division. The act of finding the field with the best fit iteratively until no candidates remain is effectively splitting up/dividing the fields multiple times as a way to organize and analyze the trace.
However, Markovitz does not explicitly teach; generate a second field division frame for a predetermined sensitivity based on the result of the second static field division.
Bridges teaches; generate a second field division frame for a predetermined sensitivity based on the result of the second static field division (taught as the predetermined field can be divided into a greater or lesser number of Snip-Its depending on the sensitivity of the information, paragraph 0054).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider dividing based on the sensitivity as taught by Bridges in the method taught by Markovitz in order to improve the division of the trace. As taught by Bridges, more sensitive information can be divided into a greater number of components (paragraph 0054), which would increase the effective resolution and analysis of the trace relative to less sensitive information.

Regarding claim 12, Markovitz teaches;
The device for determining a field boundary of a CAN trace of Claim 10 (see claim 10 rejection), wherein the first static field division is performed to divide each of the multiple blocks into a constant field having the same fixed value with respect to the same bit streams of each frame included in the block and a variable field having at least one different value between the same bit streams of each frame included in the block (taught as splitting the block into fields, where fields are split into constant, variable, and sensor/counter groups, section 3.3).  

Regarding claim 13, Markovitz teaches;
The device for determining a field boundary of a CAN trace of Claim 10 (see claim 10 rejection), wherein if a ratio of the number (u) of blocks including a variable field in a bit stream of the first field division frame for the same ID value exceeds a predetermined threshold value, the processor determines the bit stream including the variable field as the field boundary (taught as using a best fit based on a score to determine the field boundaries; while not explicitly defined as a ratio, the score is defined as a function of field length and containing multi-values, section 3.3 phase 3).    

Response to Arguments
The applicant argues on pages 10-11 of the remarks that the amended claims are not directed to an abstract idea. The examiner respectfully disagrees. Specifically, the claim language is directed to the organization of data by separating/dividing groups of data. While the claim recites using a processor, the processor is recited with a high level of generality (a generic processor). Additionally, the concept could be performed by humans without the recited computer by taking data (such as a printout of data), splitting it into multiple blocks etc. Thus, the claims are directed to an abstract idea. 


Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The mere allegation that Markovitz does not teach or suggest the material as argued in the rejection is insufficient.

The applicant argues on page 12-14 of the remarks that the prior art does not teach the amended claim material regarding “determine the final field boundary based on the sequential determination of the presence or absence of the field boundary of the second field division frame”. As shown above, Markovitz teaches an iterative determination of field boundaries, which ends upon running out of candidates (e.g. an absence of a boundary).

Applicant argues on pages 14-15 that regarding claim 8 that Markovitz does not correspond to the ratio of the number of blocks with a variable field to the total number of blocks. The examiner respectfully disagrees, as the defined score in Markovitz corresponds to k [number of unique values, which contain variables] / 2^l [field length], which indicates a ratio between the features. 

Applicant argues on page 15 that dependent claims 7 and 13 are allowable at least based on their dependency on allowable material. In light of the above rejection, this argument is rendered moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/GABRIEL ANFINRUD/               Examiner, Art Unit 3662                                                                                                                                                                                         
/MAHMOUD S ISMAIL/               Primary Examiner, Art Unit 3662